DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Examined herein: 1–20

Priority
Applicant’s claim under 35 USC § 120 for the benefit of prior-filed Application No. 14/920056 is acknowledged.
In this action, all claims are examined as though they had an effective filing date of 22 Oct 2015.  In future actions, the effective filing date of one or more claims may change, due to amendments to the claims, or further analysis of the disclosure of the priority application.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term "piezo inkjet" in claims 9 and 17 is used by the claim to mean "piezo pump that delivers a dosage of a bioactive substance" while the accepted meaning is "piezo pump that delivers ink". The term is indefinite because the specification does not clearly redefine the term.  The examiner suggests replacing the term "inkjet" with "pump" in both the claims and the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1–8, 10, 12–16 and 18–20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Osorio (US 2012/0276549).
Claim 1 is directed to a method comprising
(a)	"delivering, by a microfluidic system … a first dosage of a substance"
(b)	"receiving, by the sensing device at a second time, a first request …"
(c)	"determining, by the sensing device, that a first time period …"
(d)	"receiving, by the sensing device at a third time, a second request …"
(e)	"determining, by the sensing device, that a second time period …"
(f)	"responsive to determining … initiating, by the microfluidic system, delivery of the second dosage of the substance …"
Claim 8 is directed to a system comprising "a microfluidic delivery device … a sensing device, one or more processors, and one or more non-transitory computer-readable media storing instructions that" perform the method of claim 1.  Claim 15 is directed to "one or more non-transitory computer-readable media storing instructions that" implement the method of claim 1.
With respect to claim 1, Osorio teaches
(a)	a recorded "last dosage" of a medication (0119); a patient device tracks "a dose delivered in the most recently provided treatment, time elapsed since the last treatment" (0087)
(b)	"the patient may send a request for medication to the medical device" (0119)
(c)	"upon receiving such an input, the medical device may determine whether a minimum time period has elapsed since the delivery of the last dosage" (0119)
(d)	"the patient may send a request for medication to the medical device" (0119); the patient may send any number of requests at any time (0053)
(e)	"if the minimum time period has elapsed, …"
(f)	"… then drug delivery may be performed" (0125)
With respect to claims 8 and 15, Osorio teaches that the method can be implemented using a medical device (100 @ Fig. 3), which includes a medication controller (310 @ Fig. 3), a medication dispenser (340 @ Fig. 3), and memory (360 @ Fig. 3).  "The medication controller 310 may comprise one or more processors" (0065).  "The medication dispenser 340 may comprise hydraulic components, micro-machine components, solid state devices, electromechanical components and/or the like" (0069) 
With respect to claim 2 and 16 Osorio teaches that the time minimum time period between doses can be based on a calculation of patient tolerance for the pain medication (0113–0115; also 0054: "the term 'tolerance' is used herein to describe a therapy's loss of analgesic effect with repeated administration").
With respect to claims 3–6, Osorio teaches a "patient pain module [that] is capable of processing one or more physiological or pathological signals from the patient's body, and/or an external signal in order to determine at least one of a pain index or a pain level" (0065).  The system can modify delivery parameters (e.g. the minimum interval between dosages) if it determines that the patient's pain threshold has changed (0127).
With respect to claims 7 and 20, Osorio teaches "upon a determination that the minimum time period has not elapsed since the last dosage, an indication by the medical device may provide an indication of unavailability for medication delivery" (0120).
With respect to claim 10, Osorio teaches that "some devices can operate under the control of a handheld unit, wherein when a patient depresses a button on a handheld unit, the pain medication device pumps a predetermined dosage of medication to the patient, intravenously" (0002).
With respect to claims 12, 13, 18 and 19, Osorio teaches adjusting the dosage policy, which includes the minimum interval between dosages, based on body movement of the individual (0060).
With respect to claim 14, Osorio teaches that the dosage policy, which includes the minimum interval between dosages, can be adjusted to avoid adverse effects (0067; 0104); i.e. overdose.
Osorio therefore anticipates the claimed inventions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Osorio as applied to claims 1–8, 10, 12–16 and 18–20 above, and further in view of DiPierro, et al. (US 2014/0207048).
With respect to claims 9 and 17, Osorio teaches a system for automatic and adaptively patient-specific delivery of analgesic medication.  Osorio teaches that the medication can be stored in a reservoir (0066), pumped by a pumping component (0069), and delivered by needles or catheters (0039).  But Osorio does not teach that the medication is delivered by microneedles or a "piezo" pump.
DiPierro teaches "methodology and systems for individualization and optimization of bio-synchronous bioactive agent delivery of a bioactive agent" (0003).  This "bio-synchronous" method of medication delivery is automatic and adaptively patient-specific (0017).  The agent can be a pain reliever or opioid (0056).  "The bioactive agent deliver [sic] device of the present invention provides a means by which to deliver a pharmacological agent to the patient via transdermal interaction. These delivery mechanisms can include but are not limited to … micro-needles" (0061–0062).  DiPierro further teaches that the delivery system can use "piezoelectric droplet jet dispensers" (clm 23).
An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have followed the teachings of DiPierro, and modified the system of Osorio to use a piezo pump and microneedles to deliver the medication, because DiPierro teaches that such a configuration is useful for delivering medications.  Given that both Osorio and DiPierro are directed to automated systems for delivering medications, including analgesics, to patients using an adaptive and specific delivery regimen, said practitioner would have readily predicted that the combination would successfully result in a system for automatic and adaptively patient-specific delivery of analgesic medications through microneedles.  The invention is therefore prima facie obvious.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Osorio as applied to claims 1–8, 10, 12–16 and 18–20 above, and further in view of Flaherty (US 2004/0087894).
Osorio teaches that the system includes means for patient input, but does not teach that the input means is "a touch sensitive interface".
Flaherty teaches "medical devices, systems and methods, and more particularly to small, low cost, portable infusion devices and methods that are useable to achieve precise, sophisticated, and programmable flow patterns for the delivery of therapeutic liquids to a mammalian patient" (0002).  The therapeutic liquid can include an analgesic (0048).  Flaherty teaches that system includes a delivery device and a separate control device that receives user input (0053).  The control device can include buttons and/or a touchscreen (0054, 0094).
An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have followed the teachings of Flaherty, to use buttons and/or a touchscreen as input means for a medication delivery controller, and used such buttons and/or a touchscreen as the patient input unit in the system of Osorio.  Given that both Osorio and Flaherty are directed to systems that automatically deliver analgesic medications using a medication delivery device and a separate controller device, said practitioner would have readily predicted that the combination would successfully result in a system that automatically delivers analgesic medication to a patient, as controlled by a controller having input buttons and/or a touchscreen.  The invention is therefore prima facie obvious.

Conclusion
No claim is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1671